Citation Nr: 0826032	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  06-24 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for right shoulder 
disability.  

2.  Entitlement to service connection left thumb and index 
finger disability.  

3.  Entitlement to service connection for bilateral hip 
disability.  

4.  Entitlement to service connection for right knee 
disability.  

5.  Entitlement to service connection for bilateral hearing 
loss.  

6.  Entitlement to service connection for tinnitus.  

7.  Entitlement to an initial rating in excess of 30 percent 
for degenerative disc disease of the lumbar spine.  

8.  Entitlement to an effective date earlier than 
December 9, 2004, for the award of service connection for 
degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In that rating decision, the RO granted service 
connection for degenerative disc disease of the lumbar spine 
effective December 9, 2004, and awarded a 30 percent rating.  
In addition, the RO denied service connection for disability 
of the right shoulder, left thumb and index finger, bilateral 
hips, right knee, right ankle, and right foot.  The veteran 
filed a notice of disagreement in June 2005 in which he 
disagreed with the effective date and initial 30 percent 
rating for degenerative disc disease of the lumbar spine and 
with the denial of the service connection claims.  During the 
course of the appeal, the veteran withdrew his claims for 
service connection for right ankle disability and right foot 
disability; those issues are not before the Board.  

The veteran testified before a Decision Review Officer (DRO) 
at a hearing held at the RO in April 2006.  In addition he 
testified from the RO at a Board videoconference hearing held 
in August 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

Other matters

At a May 2005 VA orthopedic examination, during the veteran's 
report of his low back symptoms, he said that he had not 
worked since October 2004 because of his back.  At the 
April 2006 hearing, the veteran's representative referred to 
the veteran's statement that he had not worked since 
October 2004 because of his back and stated that this was an 
implied claim for a total rating based on unemployability due 
to service-connected disability (TDIU).  The veteran's 
representative requested that this claim be addressed.  As 
service connection is in effect for degenerative disc disease 
of the lumbar spine, the Board refers the raised issue of 
entitlement to TDIU to the RO for appropriate action.  


REMAND

Among the veteran's service connection claims are claims for 
right shoulder, bilateral hip, and right knee disabilities, 
all of which he contends are the result of trauma during 
parachute jumps in service.  In particular, he states that 
while he was in the 82nd Airborne, he had a partial parachute 
failure during an exercise in 1962, and he came down from 
left to right in a parachute landing fall.  He said it was a 
hard landing and that during that fall he landed on this 
right side affecting his right shoulder, right hip, and right 
knee.  In addition, he argues that repeated parachute jumps 
had an adverse effect on his joints, including his shoulders, 
hips, and knees.  The veteran has testified that his left 
thumb was severely injured during a fight in service at which 
time he also received a laceration over his right eye.  He 
states that he sought emergency room care at Ft. Bragg, North 
Carolina, but that at the time he said he received his 
injuries falling down stairs.  The veteran reports that he 
was exposed to a great deal of loud rifle fire in service, 
with training on the Browning automatic rifle, which was 
especially loud.  He states that he noticed that his ears 
started ringing in service after exposure to rifle fire, and 
he contends that his bilateral sensorineural hearing loss is 
related to noise exposure in service.  

In conjunction with the veteran's claims, the RO requested 
the veteran's service medical records from the National 
Personnel Records Center (NPRC).  The records received 
include the veteran's June 1961 enlistment examination, the 
report of a Medical Board examination in September 1963, a 
September 1963 Medical Board clinical abstract, and the 
report of Medical Board Proceedings, also dated in 
September 1963.  The Medical Board recommended the veteran be 
separated from service due to chronic recurrent low back pain 
and spina bifida occulta, both of which it stated existed 
prior to service.  In the clinical abstract, the Medical 
Board referred to an episode of low back pain in April 1973 
following "one of his jumps as a paratrooper," and the 
Medical Board said the veteran was examined at the dispensary 
at Womack Army Hospital, Ft. Bragg, North Carolina.  In 
addition, the Medical Board noted that in July 1963, the 
veteran was profiled against jumping and was reassigned to 
Fitzsimons General Hospital for further duty.  In the 
clinical abstract, it was noted that the veteran had 
"innumerable dispensary visits" during active duty.  No 
service medical records other than the June 1961 enlistment 
examination report and the reports dated in September 1963 
are in the claims file.  The Board acknowledges that the 
veteran has stated he has been unable to obtain service 
medical records.  There is, however, no indication that VA 
has taken action to attempt to obtain the veteran's complete 
service medical records, and this should be done.  See 
38 C.F.R. § 3.159.  

In connection with his claim for service connection for left 
thumb disability, as noted above, the veteran has stated that 
although he told emergency room workers that the thumb injury 
and laceration above his eyebrow took place when he fell 
downstairs, it actually occurred in the summer of 1963 when 
he was assaulted by a sergeant major.  At the August 2007 
hearing, the veteran testified there were subsequent 
proceedings in which he had a civilian attorney, and in 
written statements the veteran has reported that two weeks 
after the incident, he and the sergeant major were brought 
before an investigating committee at the Special Forces 
Command Headquarters.  The veteran has stated that he and the 
sergeant major were told that if they both would swear they 
did not have a fight and their stories were true, the 
investigation would be closed, which is what the veteran says 
happened.  

Service personnel records in the claims file confirm the 
veteran received the Parachutist Badge at Ft. Benning, 
Georgia, in March 1962, was stationed at Ft. Bragg, North 
Carolina, from April 1962 to August 1962, with assignment to 
the 504th Parachute Infantry Regiment of the 82nd Airborne 
Division from April 1962 to July 1962 and assignment to a 
Special Forces training group from July 1962 to August 1962.  
From August 1962 to March 1963, the veteran was in medical 
training at Ft. Sam Houston, Texas, and Ft. Campbell, 
Kentucky.  He was stationed at Ft. Bragg, North Carolina, 
from March 1963 to August 1983 with assignment to Special 
Forces Training Group (Airborne).  He was assigned to AMEDS 
at Fitzsimons General Hospital from August 1963 to 
September 1963.  

Although the service personnel records in the claims file 
document the veteran's assignments as outlined above, they do 
not include information concerning administrative proceedings 
that might corroborate the veteran's statements and testimony 
concerning his left thumb injuries.  It is the judgment of 
the Board that action should be taken to obtain the veteran's 
complete service personnel records as they may be relevant to 
the veteran's appeal.  

Relative to the veteran's claim for service connection for 
right shoulder disability, post-service VA medical records 
show that when he was seen at an outpatient clinic in 
May 1998, the veteran stated that his problems included 
bilateral shoulder paint/crepitus "for a couple years."  
The veteran said he thought it was related to the many years 
he worked as a mover, lifting constantly.  He reported 
limited range of motion of the shoulders and said he had 
taken medication for pain.  When the veteran was seen in a VA 
rheumatology clinic in June 1998 with bilateral shoulder 
pain, right worse than left, he said the pain originally 
stared 2 to 3 years ago and he thought it was related to 
trauma while he was working as a mover.  He said he received 
extensive evaluation involving a workman's compensation case, 
which had settled.  The physician noted that private X-rays 
taken in November 1997 showed end-stage osteoarthritis of the 
right glenohumeral joint; the physician also referred to a 
private magnetic resonance imaging (MRI) shoulder study done 
in 1996 and noted that the veteran thought that ultrasound 
shoulder therapy during the workman's compensation treatment 
may have damaged his cartilages.  The VA medical records in 
the claims file are printouts of computer-stored outpatient 
records and do not include copies of the private medical 
records referenced by the VA physician.  Action should be 
taken to attempt to obtain from the VA medical center (or its 
archives) copies of the November 1997 private X-ray report 
and the report of the private MRI shoulder study.  From those 
records, it may be possible to identify the non-VA health 
care providers who may have additional evidence relevant to 
the veteran's service connection claim.  

The Board notes that at his April 2006 DRO hearing the 
veteran testified that he could not remember the reason he 
filed a workman's compensation claim or when, but at the 
August 2007 hearing he testified that when he was working 
after service he reinjured his right shoulder.  He testified 
that he filed for workmen's compensation for his right 
shoulder but that the doctor told him that X-rays showed 
long-existing trauma, and that there was no way that could 
have happened recently.  He testified his claim was 
completely thrown out.  

In view of the veteran's 1998 statements to his VA physician 
that his workman's compensation claim related to his 
shoulders, and it was apparently sometime in the 1990s, it is 
the judgment of the Board that the veteran should be 
requested to submit or identify medical records pertaining to 
that claim.  

At the August 2007 hearing, the veteran testified that he had 
been going to the West Los Angeles VA Medical Center since 
the late 1960s and that he had been having problems with some 
of his claimed disabilities all thorough the 1960s and since 
then.  Review of the record shows that although no claim was 
filed at the time, the Wadsworth VA hospital, in a 
"supplemental" report dated in June 1973, requested the RO 
provide information concerning the veteran, and, in addition, 
on a VA Form 10-7131, Exchange of Beneficiary Information and 
Request for Administrative and Adjudicative Action, dated in 
February 1974, it was noted that veteran had not filed a 
claim, but was a VA hospital patient.  There were other 
similar inquires in 1979 and 1981.  The veteran testified 
that he had been unable to obtain the old VA medical records.  
There is no indication that the RO attempted to obtain any VA 
medical records dated the 1960s, 1970s, or 1980s.  As any 
such records may contain reports including histories and 
physical examination findings, they may be relevant to the 
veteran's current service connection claims, and action 
should be taken to obtain those records.  

At the August 2007 hearing, the veteran testified that he had 
not been able to work at a full-time job for the past 15 or 
perhaps 20 years.  He testified that he was currently on 
Social Security but had not submitted that evidence to VA.  
VA has a duty to obtain Social Security Administration (SSA) 
records when it has actual notice of the veteran receiving 
SSA benefits.  See Quartuccio v. Principi, 16 Vet. App. 183, 
188 (2002); Voerth v. West, 13 Vet. App. 117, 121 (1999); 
Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  Accordingly, the 
action should be taken to contact the SSA and obtain and 
associate with the claims file copies of the veteran's 
records regarding SSA benefits, including the medical records 
upon which any decision was based.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(2).  

The veteran underwent VA orthopedic and audiology 
examinations in May 2005, and it was based on those 
examination reports and prior VA medical records in the 
claims file that the RO made its decisions pertaining to the 
claims on appeal.  Evidence added to the record since that 
time, including the veteran's testimony, pertains to the 
etiology of the veteran's claimed disabilities and the 
severity of the veteran's service-connected low back 
disability.  It is the judgment of the Board that additional 
VA examinations that take into account the entire evidence, 
including that added to the record since the May 2005 
examinations, would facilitated its decision on the veteran's 
claims.  

As noted in the Introduction, in was in its May 2005 rating 
decision that the RO granted service connection for 
degenerative disc disease of the lumbar spine effective 
December 9, 2004, and assigned a 30 percent disability 
rating.  The veteran filed a notice of disagreement in 
June 2005 in which he not only disagreed with the initial 
30 percent rating, he also disagreed with the December 9, 
2004, effective date.  The veteran argues the effective date 
for service connection for his low back disability should be 
in August 2004 when the RO received his informal claim.  The 
RO has not issued a statement of the case in response to the 
veteran's disagreement with the December 9, 2004 effective 
date.  In light of the present procedural posture of this 
issue, the Board is obligated to remand for proper 
development, to include issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file complete service medical 
records for the veteran.  This should 
include, but not be limited to, 
outpatient chronological records of 
medical care, dispensary records, X-ray 
reports, and records of "profiles" 
indicating duty restrictions for 
medical reasons.  In addition, there 
should be action to obtain any 
available emergency room records or 
clinical records from Womack Army 
Hospital, Ft. Bragg, North Carolina, 
during the periods from April 1962 to 
August 1962 and from March 1963 to 
August 1963.  

All action to obtain the requested 
records should be documented in the 
claims file.  

2.  Obtain and associate with the 
claims file the veteran's complete 
service personnel records.  This should 
include, but not be limited to, records 
of any administrative proceedings 
conducted at Ft. Bragg, North Carolina, 
in the period from March 1963 to 
August 1963.  

All action to obtain the requested 
records should be documented in the 
claims file.  

4.  Attempt to obtain and associate 
with the claims file VA medical 
records, including but not limited to, 
outpatient records, X-ray reports, and 
hospital summaries, for the veteran at 
the Wadsworth VA hospital and/or West 
Los Angeles VA Medical center dated 
from 1963 to 1985.  It should be noted 
that there is indication in the claims 
file that times at which the veteran 
may have been seen at that facility 
include June or July 1973, 
February 1974, March 1979, and 
August 1981.   

In addition, take action to search hard 
copies (as opposed computer records) of 
the veteran's VA outpatient medical 
records dated in 1998 and obtain, if 
present with the VA medical records, 
copies of a private X-ray report 
pertaining to the veteran's shoulders 
dated in November 1997 and the report 
of a private MRI shoulder study done 
in 1996.  

Also, obtain and associate with the 
claims file VA medical records for the 
veteran dated from May 2005 to the 
present that are not currently in the 
claims file.  

5.  Contact the Social Security 
Administration (SSA) and obtain and 
associate with the claims file copies 
of the veteran's records regarding SSA 
benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records 
upon which the decisions were based.  

6.  Contact the veteran and request 
that he provide the names, addresses, 
and approximate dates of visits to non-
VA health care providers from which he 
has received evaluation or treatment 
for hearing loss, tinnitus, left thumb 
and index finger disability, right 
shoulder disability, bilateral hip 
disability, or right knee disability at 
any time since service.  This should 
include, but not be limited to, health 
care professionals who evaluated or 
treated his right shoulder in 
conjunction with his worker's 
compensation claim sometime in the 
1990s. 

Also request that the veteran provide 
the names, addresses, and approximate 
dates of treatment for any non-VA 
health care providers from which he has 
received evaluation or treatment for 
his service-connected degenerative disc 
disease of the lumbar spine in recent 
years.  

With release authorization from the 
veteran, attempt to obtain and 
associate with the claims file copies 
of records identified by the veteran.  
All action to obtain the requested 
records should be documented in the 
claims file.  

7.  Arrange for a VA orthopedic 
examination of the veteran to determine 
the nature and etiology of any current 
right shoulder, left thumb and index 
finger, bilateral hip, and right knee 
disability.  In addition, the 
orthopedic examiner should assess the 
severity of the veteran's service-
connected degenerative disc disease of 
the lumbar spine.  

After examination of the veteran, and 
review of the record, including, but 
not limited to, any additional service 
medical records, service personnel 
records, and any post-service medical 
records added to the file since the 
May 2005 orthopedic examination, the 
examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or higher) 
that each of the claimed disabilities, 
i.e., right shoulder disability, left 
thumb and index finger disability, 
bilateral hip disabilities, and right 
knee disability had its onset in 
service, or is causally related to 
service, including, but not limited to, 
parachute jumps in service.  

With respect to examination of the 
veteran pertaining to his service-
connected low back disability, the 
examiner should determine the current 
severity of the veteran's service-
connected degenerative disc disease of 
the lumbar spine, including any 
neurological manifestations affecting the 
left and right lower extremities.  All 
indicated testing should be conducted.  

The examiner is requested to record 
pertinent medical complaints, symptoms, 
and clinical findings; on examination, 
the examiner should note whether there is 
muscle spasm or guarding severe enough to 
result in an abnormal spinal contour.  

The examiner should provide results of 
range of motion testing for the lumbar 
spine.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and the examiner should identify 
and state at what point pain begins and 
ends.  The examiner should address 
whether and to what extent there is 
likely to be additional range of motion 
loss due to any of the following:  (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain limits functional ability during 
flare-ups or with activity.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion, and/or no 
limitation of function, such facts must 
be noted in the report.  

The examiner should determine the nature, 
extent, and severity of associated nerve 
impairment affecting the lower 
extremities.  For each lower extremity, 
the examiner should determine which nerve 
groups are involved and characterize the 
overall neurological impairment in each 
lower extremity as mild, moderate, 
moderately severe, or severe.

The examiner should also determine 
whether, and if so to what extent, the 
veteran has experienced incapacitating 
episodes due to his degenerative disc 
disease of the lumbar spine where an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  

The claims file must be provided to the 
examiner prior to the examination and 
that it was available for review should 
be noted in the examination report.  

8.  In addition, arrange for a VA 
audiology examination of the veteran by 
an audiologist who has not examined the 
veteran previously.  The purpose of the 
examination is to determine the 
etiology of any current tinnitus and 
bilateral hearing loss.  All indicated 
testing should be performed.  After 
examination of the veteran and review 
of the record, including any evidence 
added to the record subsequent to the 
May 2005 VA examination, the 
audiologist should provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
higher) that any current bilateral 
hearing loss had its onset in service 
or is causally related to service or 
any incident of service, including 
noise exposure in service.  Also, and 
again after examination of the veteran 
and review of the record, the 
audiologist should provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
higher) that any current tinnitus had 
its onset in service or is causally 
related to service or any incident of 
service, including noise exposure in 
service.  

The claims file must be provided to the 
audiologist prior to the examination 
and that it was available for review 
should be noted in the examination 
report.  

9.  Readjudicate the issue of 
entitlement to an effective date 
earlier than December 9, 2004, for the 
grant of service connection for 
degenerative joint disease of the 
lumbar spine.  If the claim remains 
denied, issue an appropriate statement 
of the case and notify the veteran and 
his representative of the action 
necessary to perfect an appeal as to 
that issue

10.  Then, review the evidentiary record 
and readjudicate the claims of 
entitlement to service connection for 
right shoulder disability, left thumb and 
index finger disability, bilateral hip 
disability, and right knee disability.  
Also readjudicate the claim of 
entitlement to an initial rating in 
excess of 30 percent for the veteran's 
service-connected degenerative disc 
disease of the lumbar spine, to include 
consideration of 38 C.F.R. §§ 4.40, 4.45, 
4.59 and the holdings in DeLuca v. Brown, 
8 Vet. App. 202 (1995) and consideration 
of the possibility of "staged" ratings in 
accordance with Fenderson v. West, 12 
Vet. App. 119 (1999).  Consideration 
should be given to the assignment of 
separate ratings for associated 
neurological abnormalities involving the 
lower extremities.  

If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review, if otherwise in 
order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

